Citation Nr: 0837254	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to eligibility for enrollment in the VA 
healthcare system.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran reportedly had active military service from 
October 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination of the 
VA Medical Center in Mountain Home, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking eligibility for enrollment in the VA 
healthcare system.  To receive authorized medical care under 
the provisions of Chapter 38 of the United States Code, a 
veteran must be enrolled in the VA healthcare system.  38 
U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36(a) (2007).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

As of January 17, 2003, VA will not enroll in the VA 
healthcare system those veterans who fall in priority 
category 8 and who either were not in an enrolled status on 
January 17, 2003, or who requested disenrollment after that 
date. 38 U.S.C.A. §§ 1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 
Fed. Reg. 2,670-73 (Jan. 17, 2003).

Under 38 C.F.R. § 17.36(d)(1), VA must provide a veteran 
requesting VA healthcare benefits with a VA Form 10-10EZ 
(Application for Health Benefits) for completion. Section II 
of this form provides financial information to allow VA to 
evaluate a veteran's priority group status.

According to the provisions of 38 C.F.R. § 17.36(d)(6), VA 
must provide a veteran with notification of his enrollment 
status and to what priority group he was assigned.  See 38 
C.F.R. § 17.36(b).  This decision must be based on all 
evidence available to VA.  The notification of this decision 
must be done by letter, inform the veteran of VA's reasons 
and bases for its decision, and inform him of his appellate 
rights.  See also 38 C.F.R. § 17.36(d)(2), (4).

In her notice of disagreement received in March 2007, the 
veteran conceded that placement in priority group 8 was 
correct based on the information she submitted in 2005. 
Nevertheless, she indicates that, as of January 2007, her 
financial status has changed for the worse.  Specifically, 
she indicated that her husband's job ended in October 2006, 
and that she is not working because she is the primary 
caregiver for her handicap daughter.  The veteran reported 
that the only household income comes from VA compensation 
benefits that her husband receives, and a monthly payment of 
$367.50, as a result of a prior divorce settlement.  The 
veteran submitted a "Health Benefits Renewal Form," signed 
in January 2007.  According to such form, the veteran 
indicated that both she and her husband are unemployed.

Based on the veteran's statements, she could be potentially 
eligible for enrollment under priority groups 5 and 7, if she 
meets the financial criteria.  Accordingly, the Board finds 
that a remand is necessary to determine the veteran's 
financial status.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain what, 
if any, information and evidence not 
previously submitted to the Secretary is 
necessary to substantiate the claim on 
appeal.  The letter should also 
specifically inform the veteran which 
portion of the evidence she is to provide 
and which portion, if any, the VAMC will 
attempt to obtain on her behalf. 

2. The VAMC must ask the veteran to 
provide another financial statement for 
2007 (and for following years) showing her 
and her husband's income from all sources 
(to include Social Security and any 
interest income), deductible expenses 
(itemized), and net worth.  

The VAMC should then recalculate the 
veteran's and her spouse's income and 
deductible expenses for 2007, providing a 
clear, detailed explanation in the record 
of how it arrives at these figures (and if 
information from other sources is used, 
those sources should be identified). 

The VAMC must make separate and complete 
determinations as to 1) Whether the 
veteran is unable to defray the cost of 
necessary care under 38 U.S.C.A. § 1722(a) 
(see 38 C.F.R. § 17.36(b)(5)), and 2) 
Whether she qualifies for "low income" 
status under 38 C.F.R. § 17.36(b)(7) and 
the applicable Housing and Urban 
Development (HUD) low income guidelines.  
In making these determinations, the VAMC 
must ensure to cite to all pertinent 
regulatory and statutory authority 
(including the authority for the 
conclusion that under VA regulations the 
veteran's income plus assets may not 
exceed $80,000).

3.  If enrollment in the VA healthcare 
system remains denied, the VAMC should 
issue an appropriate supplemental 
statement of the case (including an 
explanation of all calculations, and 
citation to all authority as to maximum 
thresholds for income and combined income 
and net worth.  The veteran should have 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

